Felton, J.,
dissenting. I think the judgment in this ease is contrary to law, because it shows on its face that the judge did not exercise the discretion required of him by law. It was his duty to consider the evidence introduced for the purpose of showing that the debtor was of unsound mind at the time he allegedly threatened to dispose of his property. If he was of unsound mind at that time, such a threat would not be a valid ground on which to continue the attachment. The facts that he was represented by attorneys, that no issue of insanity was raised, that there was no writ of lunacy before the court, and that no issue of insanity was raised in the pleadings, are utterly immaterial. It was alleged in the petition to remove the attachment that the debtor had not *599threatened to convey his property. This was sufficient to raise the question as to whether he would be bound by a threat made when he ivas of unsound mind. It would certainly be fair and proper for the debtor to have a rehearing of the issue when the question could be determined without jeopardizing the rights of the plaintiff in the meantime.